Citation Nr: 1712785	
Decision Date: 04/19/17    Archive Date: 04/26/17

DOCKET NO.  10-42 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for degenerative joint disease (DJD) of the left knee.

2.  Entitlement to an increased (compensable) evaluation for left knee limitation of extension, to include the period prior to January 26, 2016.  

3.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disability (TDIU).

(The issues of entitlement to service connection for a right foot disability and a right shoulder disability are addressed in separate decisions.)


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

R. Erdheim, Counsel


INTRODUCTION

The Veteran had active military service from November 1966 to October 1968.

These matters come before the Board of Veterans' Appeals (Board) from an April 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Roanoke, Virginia. 

In March 2013, the Veteran testified at a hearing before the undersigned. These matters were previously before the Board in October 2013 and April 2016 when they were remanded for further development. 

In a September 2016 rating decision, the RO granted service connection and assigned a separate noncompensable rating for left knee limitation of extension, effective from January 26, 2016, the date of a VA examination.  The Veteran did not file any document with VA expressing disagreement with the September 2016 decision.  However, knee disabilities can be separately rated for limitation of flexion, limitation of extension and instability.  38 C.F.R. § 4.14 (2016); VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63604 (1997); VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2005). 

When the Veteran disagreed with the amount of compensation awarded for the left knee disability, he did not limit his appeal to one manifestation but rather was seeking the highest rating or ratings available for disability due to his service-connected left knee disability.  See AB v Brown, 6 Vet. App. 35 1993.  The award of the separate rating for limitation of extension in the September 2016 rating decision could not limit the Board s jurisdiction to less than it had acquired via the notice of disagreement filed in response to the April 2007 rating decision.  Thus, the issues before the Board include the initial rating for limitation of extension, with consideration of the period prior to the January 16, 2016, effective date assigned by the RO.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a new VA examination is necessary in order to accurately assess the severity of the Veteran's left knee disability.  38 C.F.R. § 4.59 requires that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  Correia v. McDonald, 28 Vet. App. 158 (2016).  To be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59.  Id.  That is, the joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible with the range of the opposite undamaged joint.  The Veteran's most recent VA examination in January 2016 included range of motion testing for the left knee and noted no evidence of pain with weight-bearing.  However, it does not appear that testing was performed for pain for both active and passive motion, in weight-bearing and nonweight-bearing, and in the other nondamaged joint, as required by 38 C.F.R. § 4.59.  Thus the claims must be remanded in order to obtain a new VA examination that includes the appropriate testing under 38 C.F.R. § 4.59.

The Veteran's claim for a TDIU is intertwined with the claim for increased rating for a left knee disability, and that issue must be deferred by the Board at this time.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the current severity of his left knee disability.  The examiner is requested to delineate all symptomology associated with, and the current severity of, the left knee disability.  The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose if possible. 

The examiner should specifically test and note the Veteran's left and right knee range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, even if the current DBQ does not provide a space for those responses.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why this is so.

2.  Thereafter, readjudicate the Veteran's claims for an increased rating for a left knee disability (with specific consideration of the rating for limitation of extension prior to January 16, 2016) and for a TDIU.  If any benefit sought on appeal is not granted, issue a supplemental statement of the case and provide the Veteran and his representative with an appropriate opportunity to respond.  The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




